Citation Nr: 0724858	
Decision Date: 08/10/07    Archive Date: 08/20/07	

DOCKET NO.  05-40 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Missouri Veterans Affairs 
Commission



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION


The veteran had active military duty from January 1964 to 
August 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse rating decisions issued by the 
Department of Veterans Affairs(VA) Regional Office (RO) in 
St. Louis, Missouri.  The case is not ready for appellate 
review and must be REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  



REMAND


After the veteran's appeal was forwarded to the Board, the 
veteran's representative forwarded a January 2006 statement 
written on the veteran's behalf supporting his claim for 
service connection for bilateral hearing loss.  

38 C.F.R. § 20.1304(c) provides that any "pertinent" 
evidence submitted by the appellant or representative 
directly to the Board must first be referred to the RO for 
initial review, unless this procedural right is waived by the 
appellant or representative, or unless the Board determines 
that the benefit or benefits to which the evidence relates 
may be fully allowed on appeal without such referral.  No 
waiver of initial RO consideration of this pertinent medical 
statement was submitted, so the Board must remand the appeal 
for initial consideration of this evidence by the RO in 
accordance with the governing regulation.


Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should again review the issues on 
appeal, including consideration of Dr. 
Robins' January 2006 statement.  If the 
issues on appeal may not be allowed to 
the veteran and representative's 
satisfaction, they must be provided a 
Supplemental Statement of the Case and an 
opportunity to respond.  Thereafter, the 
appeal should be returned to the Board 
after compliance with appellate 
procedures.  The veteran need do nothing 
until further notified.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

